Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 22 October 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     sir
                     Head Quarters near York 22d Octo. 1781
                  
                  I take the Chance of sendg by the Frigate which carries the Duke de Lauzun to France the three Dispatches which Colo. Humphry, one of My Aides De Camp, will have the Honor to deliver, with this Letter, to your Excellency—And beg the Favor that you will cause them to be convey’ed to the Care of the Duke—Should the Frigate be sailed before the Dispaches arrive to your Hand—I beg that your Excellency will have the Goodness to see them forwarded by the next Opportunity. I have the Honor to be Sir
                  
                     G.W.
                  
               